Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted in the interview and interview summary Examiner indicated “Examiner indicated there was insufficient support for this amendment as there is no disclosed algorithm that results in motion control using both data from sensors and stored standard gait data.  Applicant was directed to similar rejection made in parent case.”  Applicant added this limitation to this amendment, thus it is new matter as explained.  Applicant indicated page 28 provided support for this limitation, however the Examiner indicated in the interview support was not present.  
MPEP 2161.01 states “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b).” Applicant has not fully demonstrated possession (by disclosing in the specification) of the claimed algorithm.
Applicant has disclosed the synergetic prosthesis system and said system allows the gait of above-the-knee amputees to mimic normal human gait, however, Applicant has not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to allow persons of ordinary skill in the art to recognize that Applicant possessed the invention at the time of filing because Applicant lacks an algorithm with the necessary steps configured to control motion of the prosthesis responsive to the data from the sensors and stored standard gait data. The specification disclosed does not explain how Applicant intends to achieved the claimed configured to control motion of the prosthesis responsive to the data from the sensors and stored standard gait data.
“Does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed?” In re Gosteli, 872 F.2d 1G08, 1042, 10 USPO2d 1614, 1698 (Fed. Cir, 1989). Under Vas-Cath, fac. v. Mohurkar, 935 F.2d 1555, 1563-64 19 USPOQod F11d, ELL? (Fed. Cir. 1994}
An applicant may show possession of the claimed invention by describing the claimed invention with all of its imitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, inc., 107 F.3d 1565, 1572, 44 USPO2d 1961, 1966 (Fed. Cir. 1997}. Possession may be shown Ina variety of ways Including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff vy. Wells Elecs., inc., 525 ULS. 55, 6%, 119 $.cb. 304 312, 48 USPO2d 1641, 1647 (1998) Regents of the University of California vy. Eli Lilly, 119 F.3d 1559, 1568, 43 USPCi2d 1398, 1406 (Fed. Cir. 1997}; Amgen, inc. vo Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPCi2d 1046, 1021 (Fed. Cir. 1999) {one must define a compound by “whatever characteristics sufficiently distinguish it")
If the application as filed does not disclose the complete structure (or acts of a process} of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, in the biotech art, if a strong correlation has been established between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. in contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession: it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPO2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); in re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984} (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).

Response to Arguments
Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them, even if amended.  Applicant has not addressed Examiner’s position in the interview or interview summary.  However, this appears to be a bona fide attempt to respond.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        6/21/22